Citation Nr: 1743046	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  15-25 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent disabling for hammertoe deformity with tender plantar warts of the left foot.

2.  Entitlement to an evaluation in excess of 20 percent disabling for hammertoe deformity with tender plantar warts of the right foot.

3.  Entitlement to an evaluation in excess of 10 percent disabling for tinea versicolor and pedis with onychomycosis.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD and major depressive disorder, and as secondary to a service-connected bilateral foot condition and if so, whether entitlement to service connection is warranted. 

5.  Entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected bilateral foot condition.

6.  Entitlement to service connection for erectile dysfunction, to include as secondary to an acquired psychiatric disability.

7.  Entitlement to a total disability rating based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Adam Neidenberg


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel


INTRODUCTION

The Veteran had honorable active service with the United States Army from December 1982 to June 1990.

This matter comes before the Board of Veteran's Appeals (Board or BVA) from September 2010 and January 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The RO in Reno Nevada currently has jurisdiction over the Veteran's claims.

In July 2014, an informal (telephonic) conference was held by a Decision Review Officer (DRO) in Atlanta, Georgia.  Following the proceeding, the Veteran's counsel submitted a DRO conference brief, dated October 2014, discussing the issues on appeal.  A copy of the brief and the DRO conference report have been associated with the claims file.

The Board notes that the Veteran's claims of whether new and material evidence has been submitted to reopen the previously denied claim for service connection for PTSD and entitlement to service connection for a chronic psychiatric disability, to include as secondary to a service-connected bilateral foot condition were previously treated as two separate issues.  In an October 2014 DRO conference brief, the Veteran's counsel asserted that a claim of entitlement to service connection for an acquired psychiatric disorder to include major depressive disorder and PTSD and as secondary to a service-connected bilateral foot condition.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In compliance with this case law, the Board considers the Veteran's claim of whether new and material evidence has been submitted to reopen the previously denied claim for service connection for post-traumatic stress disorder and entitlement to service connection for a chronic psychiatric disability, to include as secondary to a service-connected bilateral foot condition as encompassing a single claim of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and PTSD and as secondary to a bilateral foot disability.  The issue has been restated accordingly on the first page.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a lumbar spine condition, to include as secondary to a bilateral foot condition, entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and PTSD and as secondary to a bilateral foot disability, and entitlement to service connection for erectile dysfunction, to include as secondary to an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The issue of entitlement to a TDIU is inextricably intertwined with the psychiatric condition claim, and therefore it would be inappropriate to render a decision while the other issue is still pending.  Accordingly, the issue is also remanded.

	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  The Veteran's service-connected hammertoe deformity of the left foot has been manifested by symptoms associated with multiple toes and hallux valgus. It has not been manifested by evidence of foot injuries resulting in severe symptoms.

2.  The Veteran's service-connected hammertoe deformity of the right foot has been manifested by symptoms associated with multiple toes and hallux valgus. It has not been manifested by evidence of foot injuries resulting in severe symptoms.

3.  The Veteran's service connected tinea versicolor and pedis with onychomycosis affects less than 5 percent of the entire body and was not manifested by dermatitis or eczema involving 20 to 40 percent of the entire body or affecting 20 to 40 percent of the exposed areas or requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly during the past 12 month period.

4.  The September 2010 rating decision denying the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD and major depressive disorder, and as secondary to a service-connected bilateral foot condition was not perfected and became final.  

5.  Evidence received since the September 2010 rating decision is new and relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for a service-connected hammertoe disability with tender plantar warts of the left foot have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2017).

2.  The criteria for an evaluation in excess of 20 percent for a service-connected hammertoe disability with tender plantar warts of the right foot have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2017).

3.  The criteria for an evaluation in excess of 20 percent disabling for tinea versicolor and pedis with onychomycosis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7806 (2017).

4.  The September 2010 rating decision denying the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD and major depressive disorder, and as secondary to a service-connected bilateral foot condition was not perfected and became final.  38 U.S.C.A. § 7104, 7105 (West 2014); 38 C.F.R. § 3.104, 20.1103 (2017).

5.  New and material evidence has been received and the claim of service connection for an acquired psychiatric disability, to include PTSD and major depressive disorder, and as secondary to a service-connected bilateral foot condition is reopened.  38 U.S.C.A. §§ 5108, (West 2014); 38 C.F.R. § 3.156 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has substantially complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore, the Board will proceed to adjudicate this case.


Increased Ratings, Generally

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2017).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2017); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 4.3 (2017).

Increased Rating - hammertoe deformity with tender plantar warts of the left and right foot

The Veteran's hammertoe deformities with plantar warts of the left and right foot are currently evaluated at 20 percent disabling under Diagnostic Code (DC) 5284, which applies to injuries of the foot.  38 C.F.R. § 4.71a (2017). 

Under DC 5284, a moderate foot injury warrants a 10 percent rating; a moderately severe foot injury warrants a 20 percent rating; and, a severe foot injury warrants a 30 percent rating.  If actual loss of the foot is shown, a 40 percent rating is warranted.  38 C.F.R. § 4.71a (2017).  Painful motion due to degenerative arthritis is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). 

The use of the undefined terms "moderate, "severe," and "moderately severe has allowed the Board to consider all the symptoms and impairment associated with the hammertoe deformities when determining the degree of severity of the disability.  38 C.F.R. § 4.71a, DC 5284 (2017).  Because the schedular criteria are adequate to rate the hammertoe deformtiies of the left and right feet in this case, no extraschedular referral under 38 C.F.R. § 3.321(b) is warranted in this case.  

In this case, the Veteran contends that he is entitled to a higher evaluation for his service- connected hammertoe deformities with plantar warts as the condition causes severe functional loss in each foot.  After review of the record, the Board finds the evidence does not warrant a higher evaluation.

The medical evidence shows that the Veteran continues to receive ongoing treatment for post-operative hammertoe deformities with pain and tenderness due to plantar warts.  Review of his service treatment records indicates numerous complaints of bilateral foot pain and treatment for calluses, warts, and hammertoe deformities.  In a January 2010 VA examination, the Veteran reported severe pain in the toes and feet, including due to surgical scars, which becomes worse with physical activity to include prolonged walking or standing.  Chronic pain in the low back, legs, ankles and calves was also reported.  The pain was described as aching, stabbing and cramping which causes fatigue, stiffness and weakness.  The Veteran notes pain relief with rest and use of prescribed pain medications.  He also contended that he suffers from mental stress due to his bilateral foot condition.

On examination, tenderness was indicated as to the left and right foot.  Palpation of the plantar surface of the left and right foot revealed moderate tenderness.  Weight-bearing of the Achilles tendon on the left and right foot was normal with no evidence of pes planus.  There was no evidence of any disturbance of locomotion or interference with standing.  Use supportive devices to aid in ambulation were not reported or indicated.  The Veteran had normal gait with no evidence of atrophy with disuse.  X-ray films show mild post-operative degenerative changes.  Upon review of the evidence and clinical evaluation, the examiner opined that the Veteran's current symptoms were consistent with the prior diagnosis of hammertoe deformities with plantar warts.  No diagnosis changes or new findings were reported. 

In July 2014 DRO Conference Brief, the Veteran's counsel indicated that Veteran's symptoms worsened since the prior examination and therefore, he is entitled to a new VA examination.  In support of this contention, the brief references a June 2009 Buddy statement in which the Veteran's former colleague reports witnessing the Veteran "walking with a limp" and having difficulty walking on his bare feet.  A May 2013 VA treatment record was also cited; it refers to recent x-ray films that show degenerative joint disease to the Veteran's bilateral feet.

In August 2014, the Veteran was afforded a new VA examination to assess the current severity of his symptoms.  During the clinical evaluation, the Veteran reported constant pain that caused difficultly walking or standing for extended periods.  He also noted an inability to move his toes or flex his foot.  Use of assistance devices to aid in ambulation was denied.  On examination, evidence of pain was noted on weight-bearing to the left and right foot as well as scars from the Veteran's prior foot surgeries (1995).  During flare ups, the Veteran reported pain from repeated use over time, including running or walking for long periods.  Following the evaluation, the examiner indicated the Veteran's condition was mild in severity and included functional impacts such as walking for extended periods, running, and squatting during flare ups.

The Board has thoroughly reviewed the evidence of record and finds that an evaluation in excess of 20 percent disabling is not warranted.  In this case, the Veteran was afforded two separate VA examinations in which the examiners considered the nature and current severity of his symptoms.  Although the most recent VA examination, dated August 2014, reveals a change in symptomatology, the examiner nevertheless opined that the Veteran's condition is mild in severity.

Accordingly, the Board finds that the evidence of record fails to show a severe foot condition or any additional diagnoses that would warrant a higher evaluation of 30 percent disabling.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply, and the Veteran's claim must be denied.  38 C.F.R. § 3.400 (2017).

Increased Rating - tinea versicolor and pedis with onychomycosis

The Veteran's service connected tinea versicolor and pedis with onychomycosis is currently evaluated at 10 percent disabling under DC 7806.  See 38 C.F.R. § 4.118 (2017).

As an initial matter, the Board notes that the Veteran's appeal stems from a September 2010, 2010, rating decision.  As such, only the regulations pertaining to the skin prior to 2016.  See Johnson v. McDonald, 2016 U.S. App. Vet. Claims LEXIS 1528.  

Under DC 7806 (dermatitis or eczema), a 10 percent evaluation is assigned where there is involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation requires involvement of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period. A 60 percent rating is assigned with involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  A disability under DC 7806 may also be rated as disfigurement of the head, face, or neck (DC 7800), or scars (DCs 7802, 7803, 7804, and 7805) depending on the predominant disability.  38 C.F.R. § 4.118.

The Veteran contends that based on the current severity of his symptoms, he is entitled to a higher evaluation.  After a review of the lay statements and medical evidence of record, the Board finds that the Veteran's tinea versicolor affects at least 5 percent, but not more than 20 percent of total body area and therefore, does not approximate the criteria for an evaluation of 30 percent disabling under DC 7806.  Further, although the medical evident indicates that the Veteran has been prescribed systemic therapy including corticosteroids, there is no evidence that such has been used on constant basis during the past 12-month period.

The Veteran has been afforded two VA examinations to assess the severity of his skin condition, in January 2010 and in August 2014.  

In January 2010, the Veteran reported symptoms including itching, crusting and shedding of the skin on his arms, chest, back, neck, and buttocks.  He states that the condition has existed since 1984 and that his symptoms are constant and affect over 80 percent of his body.  Prior use of systemic treatment in the form of antifungal topical creams and medicated shampoos was reported and the Veteran asserts daily use over the last 15 years.  On examination, the condition was noted as appearing on the Veteran's trunk/chest and all extremities with hyperpigmentation of more than six square inches.  There was no ulceration, exfoliation, crusting, disfigurement, tissue loss induration, inflexibility, abnormal texture or limitation of motion.  The examiner opined that the condition impacted less than 5 percent of the entire body and included skin lesions of 0 percent of the exposed area.  No change in diagnosis was indicated.  

During the August 2014 examination, the Veteran asserted that his symptoms began in 1987 during service in Korea and has worsened over time.  He further asserted that his tenia pedis with onychomycosis began in 1995 and had been treated with Demerol.  The Veteran indicates that his symptoms include dry, scaly and discolored toenails and cracked dry skin to the bilateral feet.  On examination, the examiner concluded that both conditions impact less than 5 percent of the total body and 0 percent of the exposed area of the skin.  The Veteran denied use of oral or topical treatment over the ensuing 12 months and no debilitating episodes were reported.

Review of VA treatment records show prescribed treatments including Selsun Blue and Selenium Sulfide 2 5% shampoos (to be applied to the affected areas daily for 7 days) and topical creams (as needed).

While the Board acknowledges the Veteran's assertions that his skin conditions affect over 80 percent of his body, the evidence of record does not support his contention.  Generally, lay persons are deemed competent to report on observable symptoms, however, they are not competent to consider complex medical questions to include assessments of the nature and severity of the symptoms for purposes of establishing an increased rating claim or render a complex medical opinion or diagnosis in the absence of proof of relevant training and expertise.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377.  On two separate occasions, a VA authorized examiner conducted a physical examination of the Veteran and adequately considered the extent of the Veteran's condition and evaluated all of the affected areas at the time of the examination.  Both exams concluded that the Veteran's symptoms impacted less than 5 percent of the entire body.  Accordingly, the Board finds the VA authorized examiner, a physician, to be more qualified than the Veteran to evaluate the extent of body area affected by tinea versicolor and tinea pedis with onychomycosis, and the examination findings are therefore, more probative. 

Accordingly, the Board finds that the Veteran's tinea versicolor and tinea pedis with onychomycosis do not affect 20 to 40 percent of the entire body and, thus, does not meet the criteria for an evaluation in excess of 10 percent disabling.

The Board notes that skin conditions such as dermatitis and eczema may be rated under DC 7806, 7813, or 7820, and also as disfigurement of the head, face, or neck (DC 7800), or scars (DCs 7802, 7803, 7804, and 7805) depending on the predominant disability.  See 38 C.F.R. § 4.118 (2017).  The Board finds, however, that the Veteran's predominant disability most closely approximates a rating based on dermatitis and eczema under DC 7806, and is appropriately rated based on total body area affected.  Tinea versicolor and tenia pedis with onychomycosis have not been shown to result in a disfigurement of the head, face, or neck.  Additionally, the Veteran's disability is not shown to result in scars that are deep; painful or unstable, covering 144 square inches or greater, and are not shown to result in other disabling effects so as to warrant consideration under DCs 7801-7805.  See 38 C.F.R. § 4.118.  

Because the schedular criteria are adequate to rate the Veteran's skin conditions in this case, no extraschedular referral under 38 C.F.R. § 3.321(b) is warranted in this case.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to an increased skin evaluation must be denied.

Extraschedular consideration

The Board also considered whether the Veteran's claims should be referred for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b) (2017), which is a component of a claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). 

There is a three-step inquiry for determining entitlement to an extraschedular rating. Thun v. Peake, 22 Vet. App, 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors, such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board does not find that referral for an extraschedular rating is warranted. Although the Veteran complains that his service connected disabilities have impacted his employability, there is no indication that his disabilities combine with each other to produce an exceptional or unusual disability picture.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Further, there is no evidence that the rating criterion fails to reasonably describe his disability levels, symptomatology, or that the assigned evaluations are inadequate to compensate the Veteran's disabilities.  Thun v. Peake, 22 Vet. App, 111, 115 (2008).  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met. 38 C.F.R. § 3.321 (b) (1) (2014).

Whether new and material evidence has been submitted sufficient to warrant reopening a previously denied claim

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2017).  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7104, 7105 (West 2014); 38 C.F.R. § 20.1103 (2017).  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2017).  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108 (2017).  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a) (2017), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case, the RO, in a September 2010 rating decision, denied the Veteran's request to reopen a previously denied claim for service connection for PTSD based upon a determination that no new and material evidence had been received that would raise a reasonable possibility of substantiating the claim.  Specifically, the evidence although new in that it had not been previously reviewed in connection with the Veteran's claim, it failed to show a nexus between an in-service stressor and the Veteran's PTSD.  

The Board finds that the evidence submitted since the September 2010 rating decision is both new and material.  A November 2014 treatment note from the Veteran's primary care physician indicates a positive result from a PTSD screening.  Treatment notes between October and December 2015 suggest a history of treatment for PSTD related symptoms including nightmares, depressive mood, irritability, and sleep disturbance.   An additional note references a lay statement from the Veteran's roommate suggesting that Veteran suffers from delusional thinking.  A January 2016 mental health outpatient record confirms the Veteran's use of oral prescription medications to treat his psychiatric condition.  The physician also urged the Veteran to consider a combination of individual and group therapy along with medication to improve the effectiveness of current treatment protocols for his PTSD symptoms.  A Social Work Assessment, dated March 2016, notes the Veteran complaints of a prior history of depression, anxiety, suicidal thoughts, and homelessness.  During the assessment, the Veteran reported a prior diagnosis of PTSD and a hospitalization in 1997 for symptoms related to PTSD. 

As the above evidence was submitted after the previous denial in September 2010 and because it relates directly to an unestablished fact necessary to substantiate the claim, it is both new and material.  The claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD and major depressive disorder, and as secondary to a service-connected bilateral foot condition is reopened.  

ORDER

The Veteran's claim for entitlement for to an evaluation in excess of 20 percent disabling for hammertoe deformity with tender plantar warts of the left foot is denied.

The Veteran's claim for entitlement to an evaluation in excess of 20 percent disabling for hammertoe deformity with tender plantar warts of the right foot is denied.

The Veteran's claim for entitlement to an evaluation in excess of 10 percent disabling for tinea versicolor and pedis with onychomycosis is denied.

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD and major depressive disorder, and as secondary to a service-connected bilateral foot condition is reopened.


REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Entitlement to service connection for a lumbar spine disability as secondary to his service connected bilateral foot condition.

Here, the Veteran contends that he is entitled to service connection for a lumbar spine disability as secondary to his service connected bilateral foot condition.  Although the Veteran was afforded a VA examination of the lumbar spine in August 2014, the Board finds that for purposes of establishing a secondary basis for service connection related to the Veteran's service connected bilateral foot condition, a new VA examination or an addendum to the August 2014 examination is required to obtain an etiology or nexus opinion.  McLendon v. Nicholson, 20 Vet App. 79 (2006).  

In June 2017, a private physician opined that the evidence of record supports a causal connection between the Veteran's lumbar spine condition and his service connected bilateral foot condition.  In support of this contention, it was noted that "significant medical literature exists which details the effect of gait disturbance on development of degenerative disorders in the surrounding joints."  In an October 1998 treatment note, the Veteran's onychomycosis and ingrown toenails were documented as a common complication of a hammertoe deformity as well as an antalgic gait.  Subsequent treatment notes confirm that both conditions have persisted over time.  Where the record before the Board contains insufficient medical information for evaluation purposes, a remand may be required.  Littke v. Derwinski, 1 Vet. App. 90.

Accordingly, a new VA examination is required to obtain an etiology or nexus opinion as to the Veteran's claim of entitlement to service connection for a lumbar spine disability to include as secondary his service connected bilateral foot condition.

Entitlement to Service connection for an acquired psychiatric disability, to include PSTD and major depressive disorder, and as secondary to a service-connected bilateral foot condition

In a July 2014 DRO Brief, the Veteran's counsel asserted that Veteran had not been afforded a VA examination to obtain nexus opinion as to a secondary basis for service connection between the Veteran's psychiatric symptoms, to include PTSD and major depressive disorder and his service connected bilateral foot condition.

In August 2014, the Veteran was afforded a VA psychiatric examination.  During the clinical evaluation, the Veteran reported symptoms including depressive mood on most days, social anxiety/distrust of others, mild apathy/paranoia, decreased motivation and energy, feelings of hopelessness/worthless; suicidal ideation, and substance abuse (alcohol and marijuana).  Following an in-person interview, the examiner diagnosed the Veteran with a persistent depressive disorder.  The examiner further opined that Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-5 criteria and that it is less likely as not that the Veteran's PTSD was caused or aggravated by his active service, to include as secondary to his service-connected bilateral foot condition.  

Although the VA examiner addressed the Veteran's claim for service connection for PSTD to include as secondary to a service-connected bilateral foot condition; the issue of an acquired psychiatric disorder to include major depressive disorder and PTSD as secondary to a service-connected bilateral foot condition was not considered.  

Accordingly, a new VA examination or addendum opinion is required to obtain an etiology or nexus opinion to ensure that there is a complete record upon which to decide the Veteran's claim and afford him every possible consideration.  McLendon v. Nicholson, 20 Vet App. 79 (2006), see also 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

It is worth noting that the VA examiner fully considered the Veteran's lay statements as to in-service stressors.  During the in-person interview, the Veteran reported two stressful events in-service neither of which related to fear of hostile military or terrorist activity.  On or about March 1983, the Veteran reports witnessing a fellow soldier being crushed by a car while performing routine maintenance.  He also reports a near drowning incident, in which panicked and jumped off a moving barge during a training exercise and was sucked under the board.  Neither incident qualifies as an in-service stressor for purposes of establishing a current diagnosis of PTSD.  Nevertheless, further development is required to explore the VA examiner's diagnosis of persistent depressive disorder and a possible secondary basis for service connection with the Veteran's service-connected bilateral foot condition. 


Entitlement to Service connection for erectile dysfunction

The Veteran contends that his current diagnosis of erectile dysfunction is caused by his in-service circumcision.  

Review of the Veteran's service treatment records shows that he underwent a circumcision procedure in-service.  
Post-service VA treatment records reveal the Veteran's complaints of symptoms related to erectile dysfunction.  A July 2010 treatment note indicates that the Veteran was prescribed oral medications to treat his erectile dysfunction.  Additional notes, dated in 2012, reference use of oral medications to treat the condition.  However, there is no indication that address his contention that the condition began in service.

To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of his erectile dysfunction.  Pursuant to McClendon v. Nicholson, 20 Vet. App. 79 (2006), an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in- service event, injury or disease," or that a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

Here, the Board finds that the McClendon standards are met and remand is necessary to determine the relationship, if any, between the Veteran's erectile dysfunction and his in-service circumcision.

In an October 2014 DRO Conference Brief, the Veterans' counsel asserts a secondary basis for service connection for the Veteran's erectile dysfunction based on the Veteran's psychiatric condition, to include depression.  It is also asserted that the Veteran is entitled to a new VA examination to obtain a nexus opinion.  As resolution of the Veteran's claim for service connection for erectile dysfunction, to include as secondarily related to acquired psychiatric disability, is in part, dependent upon the outcome of his claim for service connection for an acquired psychiatric disability, the issues are inextricably intertwined.  Accordingly, a VA examination opinion is also required to explore the nature and etiology of the Veteran's erectile dysfunction, to include as secondary to an acquired psychiatric disability. 

Entitlement to a total disability evaluation based upon individual unemployability

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience. 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2017). 

The Veteran must meet specific requirements before consideration of whether the evidence demonstrates unemployability. If the Veteran has only one service-connected disability, it must be rated at 60 percent or more; if he has two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  There are circumstances when several disabilities may be considered as one for the purpose of determining whether these threshold minimum rating requirements are met, such as when they result from common etiology of single accident or affect both upper and lower extremities. 38 C.F.R. § 4.16 (a) (2017).

In this case, the combined evaluation of the Veteran's service connected disabilities is 70 percent disabling.  However, he does not meet the schedular criteria for a TDIU as none of his service connected disabilities have been evaluated at 40 percent or more.  Nevertheless, the issue of entitlement to a TDIU is inextricably intertwined with the outcome of the Veteran's claim for entitlement to service connection for an acquired psychiatric disability, to include PTSD and major depressive disorder, and as secondary to a service-connected bilateral foot condition, therefore it would be inappropriate to render a decision while the other issue is still pending.  Accordingly, this matter is also remanded.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his lumbar spine disability, to include as secondary to his service connected bilateral foot condition.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner is requested to respond to the following:

The examiner should render opinions on the following:

(a)	Is it as least as likely as not (50 percent probability or greater) that the Veteran's lumbar spine condition was incurred in service, or was caused or aggravated by his active service, to include as secondary to his service-connected bilateral foot condition.

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must fully explain why this is the case and identify what additional evidence, if any, would allow for a more definitive opinion.  

The examiner should explain in full detail all functional impairment, both occupational and social, resulting from this spinal condition.  

2.  Schedule the Veteran for a psychiatric examination with the same VA examiner, if possible, to determine the nature and etiology of his acquired psychiatric disorder to include major depressive disorder and PTSD and as secondary to a service-connected bilateral foot condition.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner is requested to respond to the following:

The examiner should render opinions on the following:

(a)	Is it as least as likely as not (50 percent probability or greater) that the Veteran's acquired psychiatric condition to include PTSD and major depressive disorder was incurred in service, or was caused or aggravated by his active service, to include as secondary to his service-connected bilateral foot condition.

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must fully explain why this is the case and identify what additional evidence, if any, would allow for a more definitive opinion.  

The examiner should explain in full detail all functional impairment, both occupational and social, resulting from this bilateral foot condition.  

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his erectile dysfunction condition to include as secondary to an acquired psychiatric condition.  The examiner is also asked to specifically comment on a possible etiological relationship between a circumcision in service and the Veteran's current symptoms related to erectile dysfunction. The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner is requested to respond to the following:

The examiner should render opinions on the following:

(a)	Is it as least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction condition was incurred in service, or was caused or aggravated by his active service, to include as secondary to his psychiatric condition.

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must fully explain why this is the case and identify what additional evidence, if any, would allow for a more definitive opinion.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be re-adjudicated based on the entirety of the evidence.  Also re-adjudicate the Veteran's claim for TDIU.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


